DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Applicants' communication filed on March 18, 2021.  In virtue of this communication, claims 2-21 are currently presented in the instant application.

Drawings
3.	The drawings submitted on March 18, 2021.  These drawings are reviewed and accepted by the examiner.

Information Disclosure Statement
4.	The information Disclosure Statement (IDS) Form PTO-1449, filed on May 18, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

6.	Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 respectively of US 10572258 B2 of application 17/195132.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims teach identical or close to identical limitation where it would have been obvious to one of ordinary skill in the art to modify and be able to perform similar functions taught by the limitation in the cited claims on the two applications.

7.	The following table illustrates the conflicting claim pairs:  

Current Application 17195132
Patent Application US 10572258 B2
Claim 2, A graphics processor comprising: 
a substrate; and 

logic coupled to the substrate, wherein the logic is implemented in one or more of configurable logic or fixed-functionality hardware logic, the logic to: 

activate a first context on the graphics processor to process a first section of a frame, wherein activation of the first context includes a launch of a first plurality of threads corresponding to the first context, 

detect a context switch condition with respect to the first context, 

activate, in response to the context switch condition, a second context on the graphics processor to process a second section of the frame, wherein the second section is different than the first section, 

add a group identifier to a second plurality of threads corresponding to the second context, wherein the activation of the second context includes the addition of the group identifier to the second plurality of threads corresponding to the second context, and 

launch the second plurality of threads with the group identifier on the graphics processor, and wherein the launch of the second plurality of threads with the group identifier on the graphics processor is done prior to a flush of the first context from the graphics processor


substrate; and 

logic coupled to the substrate, wherein the logic is implemented in one or more of configurable logic or fixed-functionality hardware logic, the logic to: 

activate a first context associated with a first frame on the graphics processor, wherein activation of the first context includes a launch of a first plurality of threads corresponding to the first context; 


detect a context switch condition with respect to the first context, and 

activate, in response to the context switch condition, a second context associated with the first frame on the graphics processor, wherein activation of the second context includes


an addition of a group identifier to a second plurality of threads corresponding to the second context and 






a launch of the second plurality of threads with the group identifier on the graphics processor while the first context is active on the graphics processor, wherein the first context and second context have an overlap in time during which both the first plurality of threads corresponding to the first context and the second plurality of threads corresponding to the second context are both active on the same graphics processor, and wherein the group identifier is to be added to one or more of a context header or a context descriptor of the second plurality of threads

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 2, 8 and 15 the best prior arts found of record during the examination of the present application.
In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
Per claims 2, 8 and 15 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
activate a first context on the graphics processor to process a first section of a frame, wherein activation of the first context includes a launch of a first plurality of threads corresponding to the first context, 
detect a context switch condition with respect to the first context, 
activate, in response to the context switch condition, a second context on the graphics processor to process a second section of the frame, wherein the second section is different than the first section, 
add a group identifier to a second plurality of threads corresponding to the second context, wherein the activation of the second context includes the addition of the group identifier to the second plurality of threads corresponding to the second context, and 
launch the second plurality of threads with the group identifier on the graphics processor, and wherein the launch of the second plurality of threads with the group identifier on the graphics processor is done prior to a flush of the first context from the graphics processor.
4.    Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 2-21.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.

5.    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure:
Danskin et al. US 8095782 B1 discloses Graphics processing elements within a graphics processing system are capable of processing multiple contexts simultaneously, reducing the need to perform time consuming context switches compared to processing multiple contexts serially. Processing elements of a graphics processing pipeline may be configured to support all of the multiple contexts or only a portion of the multiple contexts. Each processing element may be allocated to process a particular context or a 
Grossman US 20090160867 A1 discloses systems of context execution in present GPU control systems require the GPU, during normal execution cycles, to execute commands in the order set by the pre-defined set of contexts provided by the operating system regardless of specific system or application characteristics. The pre-defined ordered list of contexts are provided by the operating system through the host CPU to the GPU for execution.  Each context contains working data, pointers and scheduling information for executable program instructions. During runtime, the contexts are processed or executed by the GPU. In one embodiment, an autonomous GPU scheduler system includes a context list that includes additional parameters that facilitate non-sequential execution of listed contexts by the GPU. Instead of executing contexts in a strictly sequential manner, the GPU can execute contexts in any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612